Per Curiam. Petitioner Stark Ligon, Executive Director of the Arkansas Supreme Court Committee on Professional Conduct, has filed a complaint for disbarment against Respondent Darrell F. Brown, Sr. Mr. Brown has filed an answer, and the issues appear to be joined by the pleadings. Petitioner now moves for the appointment of a special judge to preside over the disbarment proceedings, pursuant to Section 13(A) of the Procedures of the Arkansas Supreme Court Regulating Professional Conduct of Attorneys at Law. As provided in Sectionl3(A), the special judge shall hear all evidence relevant to the alleged misconduct and then make findings of fact, conclusions of law, and recommendations of an appropriate sanction, and shall file them, along with a transcript and the record of the proceedings, with the Clerk of the Supreme Court.  We hereby appoint the Honorable John Cole as special judge to hear this matter and provide this court with his findings of fact, conclusions of law, and recommendation of an appropriate sanction. Upon receipt of those items, we will render a decision in this matter. It is so ordered.